Electronically Filed
                                                    Supreme Court
                                                    SCWC-28358
                                                    01-MAY-2013
                                                    02:28 PM




                           SCWC-28358

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         PILA#A 400, LLC,
                 Petitioner/Appellant-Appellant,

                               vs.

            BOARD OF LAND AND NATURAL RESOURCES and
   DEPARTMENT OF LAND AND NATURAL RESOURCES, STATE OF HAWAI#I,
                Respondents/Appellees-Appellees.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 28358; CIV. NO. 05-1-0103)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
           (By: Nakayama, Acting C.J., and McKenna, J.,
and Circuit Judge Trader, in place of Recktenwald, C.J., recused,
    with Pollack, J., dissenting, with whom Acoba, J., joins)

          Petitioner/Appellant-Appellant’s application for writ

of certiorari filed on March 18, 2013, is hereby accepted and
will be scheduled for oral argument.     The parties will be

notified by the appellate clerk regarding scheduling.

          DATED: Honolulu, Hawai#i, May 1, 2013.

Wesley H.H. Ching                    /s/ Paula A. Nakayama
and Kathleen M. Douglas
for petitioner                       /s/ Sabrina S. McKenna

William J. Wynhoff for               /s/ Rom A. Trader
respondent Department of Land
and Natural Resources

Diane Erickson and Russell A.
Suzuki for respondent Board of
Land and Natural Resources


       DISSENT BY POLLACK, J., IN WHICH     ACOBA, J., JOINS

          I respectfully dissent and would reject the application

for writ of certiorari.

                                      /s/ Simeon R. Acoba, Jr.

                                      /s/ Richard W. Pollack




                                 2